Title: From Abigail Smith Adams to John Adams, 17 September 1817
From: Adams, Abigail Smith
To: Adams, John


				
					dear John—
					Quincy Sepbr 17th 1817.
				
				I received your Letter by mr Beals, and was very glad to learn that you and your Brother had enterd School you will very soon get familiar with it, and if you do as well as you know how, you will not be behind your Class. If Charles is really unwell; mrs Welsh will give him something to take, and he must restrain his appetite which was too keen for the season of the Year. I would have you call and inquire after mr Shaw, & write me word how he is. you had best not go into the Room, as the complaint is infectious—Be strict to whatever Rules are directed in your Studies. you know how to make yourself beloved. attention & diligence & punctuality will not fail to make you esteemed by preceptors & school mates—give my Love to Charles & tell him I know he is a Good Boy—and if he is not well to tell mrs Welsh. I Shall not forget you on SaturdayI have not heard from your parents since they left providence but hope to this morning if I do before miss Elkings goes I will let you knowJames is going to day—you will see him I doubt not. write often and let me know how you get onYour affectionate / Grandmother—
				
					A Adams
				
				
			